Case 1:20-cv-00131-KD-B Document 149 Filed 07/02/21 Page 1 of 2        PageID #: 1637




                     UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                              MOBILE DIVISION
 _____________________________________________

 AIMEE LYNNE YATES, as Personal
 Representative of the Estate of Robert
 Lewis Yates, Jr., deceased,                          Civ. A. No. 1:20-cv-00131-KD-B

                                   Plaintiff,
       v.
                                                      Jury Trial Requested
 SHERRIFF HUEY HOSS MACK,
 Baldwin County, Alabama, et al.,

                               Defendants.
 ______________________________________________

                    NOTICE OF SUPPLEMENTAL AUTRHORITY

       Plaintiff Aimee Lynne Yates, as Personal Representative of the Estate of

 Robert Lewis Yates, Jr., deceased, submits notice of the supplemental authority,

 Lange v. California, No. 20-18, 2021 WL 2557068 (U.S. June 23, 2021).

       1.        JUSTICE KAGAN delivered the opinion of the Court, concluding that an

 officer is not categorically authorized under the Fourth Amendment to make a

 warrantless entry into a home to pursue a fleeing misdemeanor suspect. Id. Whether

 a fleeing misdemeanor suspect creates an exigent circumstance authorizing law

 enforcement to make a warrantless entry into a home is a highly fact-dependent

 question. Id.

       2.        The central holding in Lange applies here. Sherriff Mack and the

 Baldwin County Deputies argue that they were categorically authorized to violently

 and warrantlessly enter Yates’s home. They further contend that the reaction
Case 1:20-cv-00131-KD-B Document 149 Filed 07/02/21 Page 2 of 2         PageID #: 1638




 provoked by their warrantless and violent entry authorized them to take Yates’s life

 with excessive force.

       3.     Lange, at its core, stands for the proposition that law enforcement may

 not categorically enter the home without permission to pursue a fleeing misdemeanor

 suspect.

       4.     Here, Yates, was not even a fleeing suspect. He was an old man with

 mental trouble, holed up in his abode. The Debourges and Baldwin County deputies,

 merely with a Writ of Possession, then violently and warrantlessly entered Yates’s

 home, grossly exceeding the clear prescriptions of the Writ. Because this entry was

 done in violation of Yates’s constitutional rights under the Fourth Amendment,

 qualified immunity does not belong to the Baldwin County deputies. The entry was

 unreasonable, and the later violence that ensued was all a proximate cause of this

 warrantless entry.

                                 Respectfully submitted, July 2, 2021




                                 François M. Blaudeau (ASB-7722-D32F)
                                 Evan T. Rosemore (ASB-3760-N10B)
                                 2224 1st Avenue North
                                 Birmingham, Alabama 35203
                                 Telephone: (205) 547-5525
                                 Facsimile: (205) 547-5526
                                 evan@southernmedlaw.com
                                 francois@southernmedlaw.com
                                 www.southernmedlaw.com

                                 Attorney for the Plaintiff




                                          2
